The case was tried at the February term, 1893. On March 1, upon motion for a new trial, the court ordered that the plaintiff show cause on the 24th of August, 1893, why the motion should not be granted. On March 2, the court passed an order, reciting the making of the motion and the approval of the grounds thereof, and proceeding thus: “ and it appearing that it is impossible to make and complete a brief of the testimony in said case upon adjournment of the court, it is therefore ordered and adjudged by the court that said motion stand continued until the day of , 1893, and that it be heard at chambers, and that plaintiff have until 15 inst. to make out and file a brief of testimony, without prejudice.” On August 24, 1893, the court dismissed the motion, on the ground that no brief of testimony had been prepared, filed or approved.